Citation Nr: 0941413	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for a laminectomy with bilateral foot drop, 
claimed as residuals of a back injury.  

2.  Entitlement to service connection for a laminectomy with 
bilateral foot drop, claimed as residuals of a back injury.  

3.  Entitlement to service connection for residuals of a 
fragment wound to the left temple.  

4.  Entitlement to an increased rating for residuals of a gun 
shot wound of the right knee, currently rated as 10 percent 
disabling.  

5.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  

6.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left shoulder, currently rated as 10 
percent disabling.  

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and P. M.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to June 
1953.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Roanoke, 
Virginia, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., in August 2009.  A transcript of the hearing has been 
associated with the claims file.  

The Board notes that at the hearing, the Veteran raised the 
issues of entitlement to service connection for tinnitus and 
for hearing loss.  Transcript at 14-15 (2009).  These issues 
are referred to the agency of original jurisdiction (AOJ).  

In addition, the Veteran asserted that he is unable to work 
due to his service-connected PTSD, an increased evaluation 
for which is on appeal.  Id. at 47-48.  If the claimant or 
the record reasonably raises the question of whether the 
Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based 
on individual unemployability (TDIU) as a result of that 
disability is warranted.  See Rice v. Shinseki, No. 06-1445 
(U.S. Vet. App. May 6, 2009).  Thus, the issue of entitlement 
to a TDIU is listed on the title page.  

The issues of entitlement to service connection for residuals 
of a back injury and for residuals of a fragment wound to the 
left temple, as was as the issues regarding increased ratings 
for the service-connected residuals of a right knee gunshot 
wounds, PTSD and a TDIU being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The AOJ denied service connection for status post 
laminectomy with bilateral foot drop, claimed as residuals of 
a back injury, in a July 2003 rating decision.  The Veteran 
did not appeal and that decision is final.  

2.  The evidence added to the record since the July 2003 
rating decision pertaining to status post laminectomy with 
bilateral foot drop, claimed as residuals of a back injury, 
is relevant and probative and/or relates to an unestablished 
fact necessary to substantiate the claim.

3.  There is competent evidence tending to establish that 
residuals of a gunshot wound to the left shoulder result in 
the functional equivalent of limitation of motion of the left 
shoulder/arm at shoulder level.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision, which denied entitlement 
to service connection for status post laminectomy with 
bilateral foot drop, claimed as residuals of a back injury, 
is final.  Evidence submitted since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 
20.1103 (2009).

2.  The criteria for a 20 percent rating, but no higher, have 
been met for residuals of a gunshot wound to the left 
shoulder.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The March 
2007 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, VA 
is not required to notify the Veteran of diagnostic codes 
that his disability may be rated under.  See Vazquez-
Flores/Wilson v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 
2009).  Nonetheless, the Board notes that, in a March 2007 
letter, the Veteran was notified that he may submit evidence 
regarding the impact of his disability on his employment and 
daily life and in October 2008, he was notified of the 
diagnostic codes that his disability may be rated under.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected residuals of a gunshot wound 
of the left shoulder since the claimant was last examined.  
38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The May 2007 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The October 2008 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Claim to Reopen

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is reopening the claim.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court of has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The issue of entitlement to service connection for status 
post laminectomy with bilateral foot drop was previously 
addressed and denied by the AOJ in July 2003.  At the time of 
the prior decision, the record included the service treatment 
records, statements from the Veteran, and post service 
medical records.  The evidence was reviewed and entitlement 
to service connection for status post laminectomy with 
bilateral foot drop was denied.  38 U.S.C.A. § 7105.  That 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the evidence did not 
establish a relationship between status post laminectomy with 
bilateral foot drop and service.  In addition, the July 2003 
rating decision notes that service medical records were 
negative for relevant findings, to include any documented 
injury to the back in association with a parachute jump.  

Since that determination, the Veteran has applied to reopen 
his claim of entitlement to service connection for status 
post laminectomy with bilateral foot drop, claimed as 
residual disability of a back injury.  The Board notes that 
in addition to service records showing that the Veteran's 
awards and decorations include a Purple Heart Medal, a Combat 
Infantry Badge and a Silver Star, and his testimony to the 
effect that he injured his back at the same time he sustained 
the service-connected gunshot wounds to the right knee and 
left shoulder as a result of a grenade explosion during 
combat, at which time he fell down a hill, a drop of 
approximately 20 feet, Transcript at 12-20 (2009), the April 
2007 VA examination report notes a back disorder, noting 
combat during service.  If accepted as true, and when 
considered along with the other evidence of record, the 
evidence added to the record is relevant and probative and 
new and material and thus, the claim in regard to service 
connection for status post laminectomy with bilateral foot 
drop, claimed as residual disability of a back injury, is 
reopened.  


Increased Rating for Gunshot Wound of Left Shoulder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluation is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board notes 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, and that the Board must thus consider whether the 
veteran is entitled to any staged ratings higher than those 
presently assigned.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's residuals of gunshot wound of the left shoulder 
are rated under Diagnostic Code 5010 pertaining to arthritis 
and a 10 percent evaluation has been assigned.  The Veteran 
asserts that the degree of impairment due the service-
connected left shoulder disability is worse and that a higher 
rating is warranted.  

Having reviewed the record, the Board finds that the evidence 
is in relative equipoise and thus, a 20 percent rating is 
supportable.  Initially, the Board notes that the September 
2008 VA examination report notes that the Veteran is right 
hand dominant.  Thus, his service-connected left shoulder 
disorder is considered the minor upper extremity.  

Initially, the Board notes that competent evidence does not 
establish x-ray evidence of involvement of 2 or more minor 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations and thus, a higher rating is not 
warranted under Diagnostic Code 5010.  When considering other 
applicable Diagnostic Codes, however, the Board finds that a 
20 percent rating is supportable under Diagnostic Code 5201.  

Under this Diagnostic Code 5201, a 20 percent rating is 
warranted for limitation of motion of the arm at shoulder 
level.  On VA examination in September 2008, left shoulder 
flexion was 0 to 100 degrees and abduction was 0 to 110 
degrees, and additional functional impairment was noted with 
pain, stiffness and inflammation.  In addition, the degree of 
impairment with flare ups were noted to be moderate.  In this 
case, the Board finds that the degree of impairment due to 
the service-connected left shoulder disability more nearly 
approximates the criteria for a 20 percent rating.  He has 
the functional equivalent of limitation of motion of the left 
shoulder/arm at shoulder level and thus a 20 percent rating 
is warranted under Diagnostic Code 5201.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

A rating in excess of 20 percent for the left shoulder 
disability is not warranted.  The competent evidence does not 
establish limited motion to 25 degrees from the side 
warranting a higher rating under Diagnostic Code 5201.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  While his 
limitation of motion was limited t0 100 degrees of flexion 
and 110 of abduction at the time of the 2008 examination, the 
examiner observed pobjective pain with motion, there was no 
additional limitation after three repetitions of range of 
motion.  Furthermore, at his hearing before the Board, he 
asserted that he could move his arm to about 30 degrees 
without pain.  Accordingly, the Board concludes that, even 
with consideration of such factors as painful motion, 
fatigue, lack of endurance, and repetition, the Veteran's 
service connected left shoulder disability does not closely 
approximate limitation of motion to 25 degrees from the side.  

 In addition, the competent evidence does not establish a 
deformity of the humerus, and thus a higher rating is not 
warranted under Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The Veteran is competent to report his symptoms and his 
credible testimony in regard to his degree of impairment has 
been considered.  As a layman, however, his opinion alone is 
not sufficient upon which to base a determination as to the 
degree of impairment to the service-connected left shoulder 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

To the extent that it has been asserted that the left 
shoulder interferes with his employment, the 20 percent 
evaluation assigned herein contemplates impairment in earning 
capacity, including loss of time from exacerbations.  38 
C.F.R. § 4.1 (2009).  In addition, a left shoulder scar on 
the posterior aspect, measuring 4 cm x 1 cm, was noted to be 
well healed, showing no induration, inflammation or 
ulceration, and while a piece of shrapnel 0.5 cm in diameter 
was felt just beneath the skin in the center of the scar, the 
scar was superficial and not tender, not deep and did not 
cause limited motion.  Thus, there is no basis upon which to 
assign a separate rating for a left shoulder scar.  

In this case, and while there is some doubt, resolving all 
doubt in favor of the Veteran, the Board finds that the 
evidence, to include the Veteran's credible testimony in 
regard to the degree of impairment, tends to establish that 
the service-connected left shoulder disability results in a 
degree of impairment more nearly approximating a 20 percent 
disability rating, but no higher.  The Board notes that the 
September 2008 VA examination report is adequate for a 
determination in this case with the examiner having reviewed 
the claims file and the opinion provided is based on 
objective findings and reliable principles.  

In reaching this conclusion, the Board has considered whether 
a higher rating based on the Schedule for Rating Muscle 
Injuries is warranted.  In this regard, Diagnostic Codes 5301 
through 5304 contain the criteria for rating muscle injuries 
of various muscle groups within the shoulder.  While the 
exact muscle group affected is not clearly identified, the 
Board observes that in order to warrant a disability 
evaluation in excess of the 20 percent to be assigned would 
warrant moderately severe injury to Muscle Groups I, II, or 
III, or severe injury to Muscle Group IV.  38 C.F.R. § 4.73.  
The record reflects that the Veteran sustained a single 
fragment wound of the left shoulder with a current retained 
metal fragment.  According to the Veteran he received 
returned to duty after treatment at field hospital.  There is 
no reported history of hospitalization for a prolonged period 
of treatment for the wound, through or through or deep 
penetrating wound, prolonged infection, sloughing of soft 
parts, or intermuscular scarring as contemplated by a 
moderately severe injury.  See 38 C.F.R. § 4.56(d)(3).  
Furthermore, as shown above, examination has not revealed 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles.  Accordingly, the Board concludes that 
a higher rating under Diagnostic Codes 5301 through 5304 is 
not warranted.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The application to reopen the claim of entitlement to service 
connection for status post laminectomy with bilateral foot 
drop, claimed as residuals of a back injury, is granted.  

A 20 percent rating for residuals of a gunshot wound to the 
left shoulder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

Initially, the Board notes that the Veteran's DD Form 214 
shows that his awards and decorations include a Purple Heart 
Medal, a Combat Infantry Badge and a Silver Star, and his 
military occupational specialty was Commanding Officer.  In 
addition, a May 2003 rating decision reflects that service 
connection for status post gunshot wounds to the left 
shoulder and right knee has been established as a result of 
injuries sustained during combat.  Thus, although the May 
2003 rating decision notes a combat code of "1," denoting 
noncombat status, the record establishes that the Veteran is 
a combat veteran.  

The Board notes while 38 U.S.C.A. § 1154(b) aids a combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service, it does not create 
a statutory presumption of current disability.  Establishing 
direct service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303, 3.304 (2009).

The Veteran asserts that he injured his back and had shrapnel 
embedded in the left temple at the same time in which he 
sustained the service-connected residuals of a gunshot wound 
to the left shoulder and right knee as a result of a grenade 
explosion during combat, at which time he fell down a hill, a 
drop of approximately 20 feet.  Transcript at 12-22 (2009).  
In addition, the April 2003 VA examination report notes a 
history of a lower back injury during service with the 82nd 
Paratrooper Division when he fell into a tree in association 
with a jump, and the assessment entered was status post 
laminectomy with residuals of bilateral foot drop and 
numbness of both feet requiring foot drop braces.  X-ray 
examination of the lumbosacral spine was noted to show mild 
compression of L5 with marked degenerative disc disease at 
L4-L5.  In October 2006, he clarified that he initially 
injured his back in a parachute jump training exercise when 
he landed in a tree, and thereafter reinjured his back during 
combat service in Korea in 1952, testifying that he fell head 
over heals in the fall associated with the grenade explosion.  
Id. at 22-24.  

The Veteran further testified that the piece of shrapnel 
embedded in his left temple resulted in a swollen eye and an 
onset of headaches, and that several days after the incident 
the shrapnel was removed and that he has a residual scar and 
visual impairment.  Id at 15-17.  Other residual disability 
asserted involve sleep, memory, headaches and ear symptoms.  
Id. at 60.  The Board notes that an April 2007 VA record 
indicates that the Veteran underwent a VA scar examination.  
The report of examination, however, has not been associated 
with the claims file.  

In addition, the Veteran stated that he had had treatment at 
a VA facility in Roanoke and/or Lynchburg, and that a doctor 
noted the possibility of residual disability associated with 
the gunshot wound to the left temple.  Id. at 8-11.  These 
records of treatment have not been associated with the claims 
file.

In regard to the evaluation of PTSD, the Veteran asserts that 
his symptoms are worse and testified that he was undergoing 
treatment at a VA facility.  Transcript at 57 (2009).  These 
records of treatment have not been associated with the claims 
file.  

As to the evaluation of the right knee, the Veteran testified 
that he was undergoing an evaluation in regard to his knee at 
a VA facility, and particularly in regard to obtaining an 
opinion as to whether he needed a right knee replacement.  
Transcript at 44-45 (2009).  These records have not been 
associated with the claims file.  In addition, the testimony 
at the hearing was to the effect that his right knee symptoms 
are worse.  Id. at 46.  

The Veteran asserts that he is entitled to a TDIU due to 
service-connected PTSD.  Id. at 47-48.  The AOJ should 
adjudicate the issue of entitlement to TDIU.  See Rice v. 
Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should obtain all unobtained 
relevant VA treatment records identified.  
All records obtained should be associated 
with the claims file.  

2.  The April 2007 VA scar examination 
report should be associated with the 
claims file.  If the report is unavailable 
and/or does contain an adequate opinion in 
regard to the etiology of any residual 
disability of the left temple, to include 
the scar, as a result of a fragment wound, 
the AOJ should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of any residual disability due 
the fragment wound to the left temple 
during service, to include a scar.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any identified residual 
disability due to the fragment wound to 
the left temple, to include a scar, is 
related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The AOJ should schedule the Veteran 
for a VA orthopedic examination to 
determine the nature and etiology of a 
back disorder and the degree of impairment 
due to the service-connected gunshot wound 
residuals of the right knee.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to the degree of impairment 
due to the service-connected gunshot wound 
residuals of the right knee.  If any 
increase in the degree of impairment is 
identified during the relevant period, an 
opinion as to the date of any increase 
should be reported, to the extent 
possible.  

In addition, the AOJ should request that 
the examiner provide an opinion as to 
whether arthritis was manifest in service 
or within the initial year after 
separation and an opinion in terms of 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified back disorder is 
related to service, to include the events 
associated with the grenade explosion 
during combat service when he sustained 
the service-connected gunshot wound 
residuals of the left shoulder and right 
knee.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  The AOJ should adjudicate the issue of 
entitlement to a TDIU.  

5.  In light of the above, the claims 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


